Opinion by
Chief Justice Hobson
on motion for subpoena duces te cum.
The appellant has entered a motion for a subpoena adduces te cum against the clerk of the Jefferson Circuit Court requiring him to file in this court the original depositions and all exhibits filed therewith in the action. In Rainey v. Rainey, 144 Ky., 503, we held that unless a view of the original papers is important to a correct decision of the appeal, we will not order the original papers brought here unless they are bulky parts of the record such as a book or the like, the copying of which will cause great and unnecessary cost or delay. The depositions in the case a.t bar consist of 523 pages, of typewriting, and under the rule laid down in that case, which had often been followed before, the original depositions will not be required to be brought here. But the exhibits filed with the depositions 'are of a peculiar nature, and an inspection of the papers themselves as shown by the affidavits will be of assistance to the court in the determination of the appeal. The motion for a subpoena adduces te cum for the original exhibits filed with the depositions is sustained, but the remainder of the motion is overruled. The appellant is allowed thirty days to complete the transcript by obtaining a copy of the depositions.
The motion is sustained as to the exhibits and overruled as to the depositions.